UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  CLINTON CAPITAL CORPORATION,
                                                       16-MC-353 (LAK) (BCM)
              Plaintiff,
                                                       ORDER
         -against-
 357 WEST 21ST STREET ASSOCIATES,
 INC., et al.,
              Defendants.
                                                                                          6/24/21
BARBARA MOSES, United States Magistrate Judge.

       The Court will conduct a discovery conference on plaintiff's letter-motion (Dkt. No. 85) on

July 15, 2021, at 11:00 a.m., in Courtroom 20A of the Daniel Patrick Moynihan United States

Courthouse. This is an in-person conference. Counsel are advised to consult the Chief Judge's

current entry protocols, available at https://nysd.uscourts.gov/covid-19- coronavirus, in advance

of the conference. It is the Court's intention to resolve the parties' discovery dispute based on their

letters, augmented by such argument as may be presented at the conference, unless the Court

directs the parties to submit more formal briefing.

Dated: New York, New York
       June 24, 2021
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  1
